United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20980
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HARRELL RAY BLACKLOCK, JR.,

                                    Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CR-69-1

                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Harrell Ray Blacklock, Jr.,

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Blacklock has filed a response and requested the appointment of

substitute counsel.   Our independent review of counsel’s brief,

Blacklock’s response, and the record discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20980
                               -2-

responsibilities herein, Blacklock’s motion for the appointment

of substitute counsel is DENIED, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.